DETAILED ACTION
This communication is responsive to the application, filed April 6, 2022.  Claims 1-18 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 1, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second memory units" in lines 2-3.  Claim 2 also recites the limitation “the result” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the step of" in line 1.  Claim 3 also recites the limitation “the result” in lines 2 and 3.  Claim 3 also recites the limitation “the number” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the step of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the step of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the step of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the result of" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the result of" in line 3.  Claim 9 also recites the limitation “the number of” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the result of" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the result of" in line 1.  Claim 15 also recites the limitation “the number of” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0185045 A1) in view of Oikawa et al. (US 2017/0075574 A1) and further in view of Cordero et al. (US 2014/0334224 A1).

As per claim 1:  A method for managing a plurality of memory units in a flash memory module, comprising: creating a programed timestamp corresponding to each first memory unit according to a data-written time of said each first memory unit; 
Chen discloses [0018] a write timestamp is written to the memory together with data for each write operation.
selecting a corresponding read-retry table for performing a read operation upon said each first memory unit according to the programed timestamp of said each first memory unit; and performing a first refresh operation according to program timestamps of first memory units that have been written with data, comprising:  
Chen discloses [0018-0019] a processing device performing a read operation to read data a unit of data and a write timestamp associated with the unit of data, but fails to explicitly disclose performing a refresh operation of memory units that have been written with data.  Oikawa discloses a similar method, which further teaches [0202] performing refresh processing on memory blocks whose error bits exceed a threshold.  A retry read and refresh is performed if the number of error bits of data read exceeds a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen with that of Oikawa.  One would have been motivated to perform refresh operations because it allows to determine if error bits still exceed the threshold [Oikawa; 0202].
executing the first refresh operation on a specific first memory unit when the programmed timestamp indicates a time elapsed after the specific first memory unit is written or updated exceeds a threshold.
Chen and Oikawa disclose performing refresh operation, but fail to explicitly disclose executing the refresh operation after the memory exceeds a time threshold.  Cordero discloses a similar method, which further teaches [Fig. 1; 0017-0019] 

As per claim 2:  The method of claim 1, further comprising: performing an error check upon at least one portion of each of the second memory units that have been written with data; and performing a second refresh operation according to the result of the error check.  
Oikawa discloses [0202] performing refresh processing on memory blocks whose error bits exceed a threshold.  A retry read and refresh is performed if the number of error bits of data read exceeds a threshold.

As per claim 6:  The method of claim 1, wherein the step of performing the first refresh operation comprises: performing following steps for said each first memory unit: reading data stored in said each first memory unit, and writing the data into another first memory unit; and creating a programed timestamp of the other first memory unit.
Chen discloses [0018-0019] a processing device performing a read operation to read data a unit of data and a write timestamp associated with the unit of data, but fails to explicitly disclose performing a refresh operation of memory units that have been written with data.  Oikawa discloses a similar method, which further teaches [0202] performing refresh processing on memory blocks whose error bits exceed a threshold.  A retry read and refresh is performed if the number of error bits of data read exceeds a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen with that of Oikawa.  One would have been motivated to perform refresh operations because it allows to determine if error bits still exceed the threshold [Oikawa; 0202].

As per claims 7, 8, and 12:  Although claims 7, 8, and 12 are directed towards an apparatus claim, they are rejected under the same rationale as the method claims 1, 2, and 6 above.

As per claims 13, 14, and 18:  Although claims 13, 14, and 18 are directed towards a device claim, they are rejected under the same rationale as the method claims 1, 2, and 6 above.

Allowable Subject Matter
Claims 10, 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 9, and 15 are rejected/objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the 35 U.S.C. 112 rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180330796 A1 – Tsubo discloses after a predetermined time has elapsed, an amount of change in an average value of threshold voltage is measured.  Hence, by judging data values of the memory, it is possible to allow more time to decide whether or not to refresh the main memory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114